Title: Isaac H. Tiffany to Thomas Jefferson, 27 September 1816
From: Tiffany, Isaac H.
To: Jefferson, Thomas


          
            Venerable Sir.
            Schoharie 27 Sept. 1816.
          
          While reading the “Spirit of Laws,” at College, my curiosity was highly excited to become acquainted with Aristotle, by the mention made of him by the author. The illustrious Grecian had thought so much & written so well, that the lapse of 2000 years has enabled Montesquieu to add but scanty improvements. Aristotle teaches to develope & establish many permanent, uniform & universal truths.   It is unfortunate that the presidents & professors of
			 our Seminaries of learning are seldom
			 adequately acquainted with the existing municipal laws of the nations of the earth & their administration, to form qualified & correct opinions relative to the fundamental laws
			 which
			 exist only in form & fame, but are dead in act & force. Thus unversed, & unaware of the importance of this distinction between form & fact, made by both the above authors, &
			 particularly applied by the latter to England, the teachers do not sufficiently impress it on the student’s mind, & a graduate carries the bias received from Montesquieu & Delolme, confirmed by Coke, Blackstone & others, to the bench & into the capitol itself. Years of active experience may wipe away the Stain; but from the pulpit, it is more indelible. An American, finding no established
			 system of education, pursuing his researches from generals to particulars, from effet effects to causes, & from terminations, through history, to origins of courts & Systems, Seizes on authors
			  recommended by reputation or presented by chance. The works of British novelists & reviewers, pensioned to decieve & powerful to persuade, find votaries in every eye that Can read; every bosom
			 that
			 can feel—They kindle the imagination; expel the Bible, & usurp the dominions of reason & religion. The influence of the British muse is still more irresistible. Dear maid, She has her
			 hour of
			 bloom & song—
          “Yet hence O Heaven! convey that fatal faceAnd from  destruction save the Trojan race.”
          And She Shews evident Symptoms of decline. Her Sisters of Greece & Rome have ceased their tuneful lays. Each has Sung Sweetest in her country’s cause. Columbia’s muse is yet to rise; must yet begin her song. Asia was first, America will close the circle of the muses.
          TThe era of the invention or discovery of the representative principal principle has been considered problematical. Gillies denies it to be of modern date. Some seek it’s origin in the woods of Germany. The author of Publius or the Federalist, supposes it to have been recognized & practised in the executive & legislative departments of antient; democratical governments; but that it not being then understood to exclude the collective body of the people from these departments,  it was therefore necessarily confined in operation to cities & their Suburbs. And
			 Aristotle, thought it probable that “political, like all other inventions, have been often discovered and often lost; and that many institutions have been laid aside and revived, times without
			 number.” The American constitution is a new order of Structure, associating with admirable skill & intelligence the estimable parts of successful & celebrated political fabrics of every age, with new principles, arrangements & combinations, all fitted to the expansive scale of thought & action in America. We confidently trust for its duration in the Simple and Safe contrivance for its amendment, from time to time, as the people may will. Ye who achieved this, will be blessed forever.
          In the judiciary department, there yet exists authority not subject to the Controul of the people, at Short periods; & to this I have presumed to refer the earnest wishes expressed in your letter. The test or term of “gGood behaviour” is equivocal. The intricacy of forms; the length, expense & difficulty of proceeding by impeachment; the strict rules of testimony & the technical Constructions of law, may secure an occupant upon the bench, when his faculties are impaired by age, disease or prejudice. He may be in contempt yet lord over an insulted people. The objections of Publius to periodical appointments are hypothetical & argumentative; they are but illy Supported by the example of England, which he cites. Besides, the history & reasoning which would be applicable there, would not be, here. Uniformity of decision are not inconsistant with such appointments when decisions
			 are reported & judges are, as Publius presumes they ought to be, Selected from the bar. That hopes & fears have influenced the judge exposed to the passions of a tyrant or a city
			 populace,
			 who, in a breath could elevate or destroy him, all history discloses; but that the judiciary of the U. States, should corruptly Seek popularity among a nation scattered over 600 millions of acres, is an imaginary alarm. Popularity, in the apprehended view, might be  more easily secured by irresponsibility of power in  Salary, for life. The constitution of N. York superannuates a judge at 60. Experience has amply  attested the prudence of this provision, though it may have been doubted, or disapproved, when Publius wrote.  Illustrious examples of the force of mental faculties to the term of prolonged life, are but favoured exceptions from the ordinary course of nature.
          Your actual experience of oppresive, anarchical & imbecile governments before, during & subsequent to, the revolutionary war,—in the Construction of the present constitution, Service in Several of its departments, & finally  direction & presidency of over all, without expectancy of future employment in any, entitles your opinion of its excellencies or defects, to unrivalled authority. Nothing Could be more interesting to be known.
          Receive my acknowledgements for what you have pleased to communicate, for I listen to your counsels with reverenced rapture.
          
            May God long preserve your health & life—
            I. H. Tiffany.
          
        